                 Case 1:20-cr-10128-MLW Document 122 Filed 01/15/21 Page 1 of 1




Memorandum
To:     The Honorable Mark L. Wolf, U.S. District Judge
From:   Marlenny Ramdehal, Senior U.S. Probation Officer
CC:     AUSA: Leslie Wright and Carol E. Head; Vikas S. Dhar and Paul J. Andrews , Jr, esq.
Date:   January 15, 2021
Re:     Keenam Park (Dkt. 20-CR-10128-MLW-1) - Request to Remove GPS Tracker



As the Court is aware, the defendant is scheduled to self-surrender to the BOP facility, FMC Devens on January
20, 2021. The Probation Office seeks the Court’s approval to remove the electronic monitoring transmitter from the
defendant’s leg that morning. If Your Honor concurs with this request, please sign below.


Reviewed /Approved by:                                        Respectfully submitted by:

/s/ Chrissy Murphy                                            /s/ Marlenny Ramdehal
Chrissy Murphy                                                Marlenny Ramdehal
Supervising U.S. Probation Officer                            Senior U.S. Probation Officer



The Court Orders:

( ) Mr. Park may have his electronic monitoring transmitter removed in the Probation Office in Massachusetts on
the morning of January 20, 2021.

( ) Mr. Park can have his electronic monitoring transmitter removed by personnel at FMC Devens.

( ) Other:

                                                            _________________________________________

                                                            The Honorable Mark L. Wolf, U.S. District Judge



                                                            _________________________________________

                                                            Date




             1
